Order entered on August 10,1960, denying defendants’ motion to dismiss the complaint for libel on ground of legal insufficiency, unanimously reversed, on the law, with $20 costs and disbursements to the appellants, the motion granted, with $30 costs, but with leave to plaintiffs to serve an amended complaint. Accepting the purport of respondents’ brief that in fact an arrangement petition was filed, the complaint is construed to allege actionable defamation solely on the ground that the arrangement proceeding was misdescribed as a bankruptcy. That is not enough because such allegation would amount to no more than the truth. If the plaintiffs have more than that to allege by way of defamation, they may do so by service of an amended pleading. Furthermore, the individual plaintiff would not have a cause of action upon the publication except upon a proper pleading of special damages. Concur—Botein, P. J., Breitel, McNally, Eager and Bastow, JJ. [25 Misc 2d 66.]